Title: Thomas Jefferson to James Mather, 20 April 1812
From: Jefferson, Thomas
To: Mather, James


          
                  Sir 
                   
                     Monticello 
                     Apr. 20. 12.
          
		  
		  The suit which mr Edward Livingston had brought against me for maintaining the public right to the Batture of N. Orleans, has been dismissed by the District court of the US. in this state for want of jurisdiction. 
		   this was not what I would have wished: but rather that the question of right should have been discussed before the public, from which a compleat justification of it must have resulted.
			 
		  
		 
			
			
			
			 as it is, I have thought myself bound to publish that justification: and as it may add something to the
			 elucidation of a right so interesting to the city of N. Orleans, with which it was my desire, and fully my purpose to have made common cause, could the court have taken cognisance of it, I take the liberty of inclosing you a copy.
		  
		 
			
			
			
			  I am bound further to make here my grateful acknolegements to you for the kind and valuable aid you
			 have been so good as to
			 afford me by forwarding to me the documents necessary for this elucidation. I have great confidence that the several investigations of this case have now placed the right so fully before Congress as to remove all danger of their yielding it: and certainly no other authority is competent to do it, even if they are, which I own I think is more than questionable. Accept the assurances of my great respect and esteem.
          
            Th:
            Jefferson
        